Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A - Figures 1-3
Species B - Figures 4-5
Species C - Figures 9-17
Species D - Figure 18
Species E - Figures 20-24
Species F - Figures 25-34
Species G - Figure 35
Species H - Figure 36
Species I - Figures 37-47
Species J - Figures 48-52
Species K - Figures 53-61
Species L - Figures 114-16, 118
Species M - Figures 119A -119F
Species N - Figures 120A-120C
Species O - Figures 121A-121D
Species P - Figures 122A-122D
Species Q - Figures 123A-123D
Species R - Figures 124A-124F
Species S - Figures 125A-125E
Species T - Figures 126A-126I
Species U - Figures 127A-127F
Species V - Figures 129-130
Species W - Figures 131-133
Species X - Figures 134-135
The species are independent or distinct because claims recite and/or the application discloses mutually exclusive characteristics of the above species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Thomas Richardson on September 20th 2021 a provisional election was made without traverse to prosecute species F, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 4, It is unclear if the “end cap” recited in the last line is the same structure as the “cap” recited in line 1 of claim 2 or not.  For the purpose of this examination, these limitations are determined to be referring to the same structure.  Claims 12, 13, 14 and 17 each recite “the at least one anchor portion(s)”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 15 is rejected due to its dependence from claim 14.  For the purpose of this examination, this limitation is determined to mean --at least one of the anchors--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahieh et al. (US 2005/0137690).
Regarding claim 1, Salahieh et al. disclose an implantable prosthetic device (550; Figures 39A/B) for connection to native heart valve leaflets (Figures 45A-I), comprising: a spacer body (560 - top row of diamonds in Figure 39A); wherein the spacer body is configured to be disposed between native valve leaflets of a heart (Figures 45A-I); wherein the spacer body has a proximal end and a distal end; wherein the spacer body extends radially outwardly as the spacer body extends away from the distal end toward the proximal end (tapers inwardly slightly then outwardly as it extends away from the distal end as evident from Figures 41A-D - noting the distal boundary of the spacer given above); at least one anchor portion (bottom row of diamonds - i.e. larger diamonds surrounding smaller diamonds “G”) coupled to the distal end of the spacer body.  
Regarding claim 2, in view of Applicant’s specification (e.g. ¶[0014]; ¶[0137] - a releasable connection is described as the proximal end of the spacer being inserted into shaft 608) “coupled” can be broadly interpreted.  The anchor portion of Salahieh et al. being compressed within the end cap 730 (Figures 45A-I) can be considered as being releasably coupled to the end cap.   Alternatively, as claimed, the film “B” fixed to the distal end can be considered as the end cap (¶[0135]).
Regarding claims 3 and 4, each of the at least one anchor portions includes an upper leg portion (Figure 39A - from either bend section in Figure 39A to connection with spacer) coupled to the distal end of the spacer body and a lower leg portion (from either bend section in Figure 39A downward to distal end) connected to the upper leg portion by a joint (at either bend section of anchor in Figure 39A), and a distal end of the lower leg portion is fixedly secured to the end cap (film “B” - ¶[0135]).  
Regarding claim 9, the spacer body is made from braided self-expandable metallic thread (¶[0138]).  
Regarding claim 10, the spacer body is configured such that compressing ends of the spacer body axially foreshortens the spacer body axially and expands the spacer body radially (braided spring steel ring having the structure of Figure 39B could be compressed by some means so that the proximal end flares out radially even further and the spacer section compresses slightly).  
Regarding claim 11, Salahieh et al. disclose an assembly, comprising: an implantable prosthetic device (550; Figures 39A/B); having a spacer body (560 - top row of diamonds in Figure 39A), a plurality of anchors (bottom row of diamonds - i.e. larger diamonds surrounding smaller diamonds “G”), wherein the spacer body has a proximal end and a distal end; wherein the spacer body extends radially outwardly as the spacer body extends away from the distal end toward the proximal end (tapers inwardly slightly then outwardly as it extends away from the distal end as evident from Figures 41A-D - noting the distal boundary of the spacer given above), and an end cap (either tube 730 or the film covering the anchor section - see remarks in regard to claim 2); and a delivery apparatus having a first shaft (720) and a second shaft (740); wherein the plurality of anchors are coupled to the spacer body (evident from Figure 39A); wherein the plurality of anchors are coupled to the end cap (see remarks above in regard to claim 2); wherein the first shaft is coupled to the end cap (the end cap or film “B” would be coupled to or compressed against the first shaft or the first shaft is fixedly coupled to end cap 730 - ¶[0142]); wherein the second shaft is coupled to a proximal end of the spacer body (the spacer body would be compressed against the second shaft, noting that Applicant’s spacer body is “releasably attached” to the second shaft by being compressed therein - ¶[0137]); wherein movement of the first shaft relative to the second shaft moves the anchors relative to the spacer body (movement of the first shaft would allow the anchors to move relative to the spacer body as evident from Figures 45C-E).  
Regarding claim 12 and 13, each of the at least one anchor portions includes an upper leg portion (Figure 39A - from either bend section in Figure 39A to connection with spacer) coupled to the distal end of the spacer body and a lower leg portion (from either bend section in Figure 39A downward to distal end) connected to the upper leg portion by a joint (at either bend section of anchor in Figure 39A), and a distal end of the lower leg portion is fixedly secured to the end cap (film “B” - ¶[0135]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (US 2005/0137690) in view of Hancock et al. (US 6,632,241).
Regarding claims 5, 6, 14 and 15, Salahieh et al. disclose that the spacer and anchor(s) can be made from braided self-expandable threads (¶[0138]) but fail to disclose that the spacer body and anchor(s) are made from a single piece of braided self-expandable metallic thread. 
Hancock et al. (both references being in Applicant’s field of implantable braided prostheses) disclose a method for making a braided vascular prosthesis using only one metallic (col. 4, lines 39-43) thread (col. 2, lines 21-40) in order to provide a prosthesis with a higher expansion ratio, increased radial stiffness and more atraumatic structure compared to conventional braided prostheses (col. 2, lines 1-25 and 30-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the single-filament method of Hancock et al. to construct the braided device of Salahieh et al. in order to provide the device with a higher expansion ratio, increased radial stiffness and a more atraumatic structure compared to conventional braided prostheses

Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (US 2005/0137690).
Regarding claims 7, 8, 16 and 17, Salahieh et al. disclose that spacer body is covered with a “film B” in order to reduce paravalvular regurgitation (¶[0135]) but fail to disclose that it is blood impervious (member 730 being the “cap” in this interpretation).  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made this film blood impervious because it functions, at least in part, to block the flow of blood by preventing paravalvular regurgitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771